Citation Nr: 1416831	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an upper respiratory disability (claimed as breathing trouble) to include an upper respiratory infection and sleep apnea, and to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Muskogee, Oklahoma.

In January 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hearing Loss

The Veteran served on active duty from June 1968 to June 1971.  He claims that he has bilateral hearing loss disability as a result of his active service.  Specifically, he asserts that he was exposed to loud noise from rifles and grenade testing during his basic training, as well as from aircraft and ambulance sirens while stationed in Germany as a medic and ambulance driver.

In January 2013, the Board remanded the Veteran's claim so that, among other things, copies of all of any outstanding VA treatment records dated since 2007 could be associated with the claims file.  The Board noted in its remand that a February 2009 letter from Dr. L.I. indicated that the Veteran received hearing aids at the VA medical center one and a half years prior, which records were not (and still are not) in the claims file.  The Board noted in its remand that the claims file at that time only included a handful of VA records dated from January 2008 to January 2009, none of which relate to his claimed hearing loss.  Subsequently, all of the Veteran's VA treatment records dated from January 2009 to September 2013 were associated with the claims file, but not any records dated from January 2007 to December 2008.  It is also noted that the VA examiner referenced a VA treatment record of September 3, 2002, which is also not of record.  Therefore, regrettably, another remand is necessary so that any outstanding VA treatment records dated from January 2007 to December 2008 may be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, clarification of the April 2013 opinion is required as the examiner did not consider the results of the induction examination once such were converted from ASA to ISO.

B.  Upper Respiratory Infection

The Veteran also claims that he has an upper respiratory infection disability that is related to his active service.  Specifically, he testified at the Board hearing that his barracks were heated with steam radiators with pipes that he believed had asbestos.  See Transcript at 31.  He testified that he began to experience breathing problems at the end of his tour and "through the years" post-service, and that more recently he was hospitalized several times around 2007 or 2008, including for pneumonia.  See Transcript at 25-27, 32.  

In January 2013, the Board remanded the Veteran's claim so that he could be provided with a VA examination.  Subsequently, VA records reflect that the Veteran failed to appear for a scheduled April 2013 VA examination.

In January 2014, the Veteran wrote that he had no knowledge of any scheduled respiratory VA examination.  In this particular case, the Board finds the Veteran's report to be credible and that another a VA examination should be scheduled given the fact that shortly prior to the missed April 2013 VA examination, it appears that the Veteran's address changed, and a copy of the January 2013 Board remand itself was returned as undeliverable (and later resent to the new mailing address).  Also, a copy of the April 2013 VA examination scheduling letter is not in the claims file.  Therefore, the claim should be remanded and the Veteran should be provided with another opportunity for a VA examination.

In addition, the January 2013 Board remand directed that any outstanding VA treatment records dated from January 2007 to present be associated with the claims file, as again, there were only a handful a handful of the Veteran's VA treatment records in the claims file at that time dated between January 2008 and January 2009, and the Veteran had reported that he was hospitalized several times in 2007 or 2008 at the VA medical center for breathing difficulties.  As noted above, on remand, none of the Veteran's VA treatment records dated prior to 2009 were associated with the claims file.  Therefore, on remand, any outstanding VA treatment records dated from 2002 to December 2008 should be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records relating to his claims for bilateral hearing loss and for an upper respiratory infection dated from 2002 to present and associate them with the claims file.  

Ensure that a copy of a September 3, 2002 audiological consultation is obtained.

If, after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  After step 1 is complete, schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of any current respiratory disability, to include an upper respiratory infection and sleep apnea, and to include as due to asbestos exposure.  The claims folder should be provided to the examiner for review in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the file, interviewing the Veteran, conducting a thorough examination, and identifying the nature of any current respiratory disability, the examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any current respiratory disability, including sleep apnea, and any other identified disability began in or is related to service, to include whether it is at least as likely as not that any disability is the result of claimed exposure to asbestos in service.  

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

3.  Request an addendum opinion from the April 2013 audiological examiner or if not available a suitable substitute.  Forward the claims folder to the clinician for review.  It is requested that the examiner review the results of the induction examination as converted from ASA to ISO (see below) and address:

a) Whether it is clear and unmistakable (i.e. undebatable, obvious, manifest) that the Veteran had a hearing loss disorder of the right ear that pre-existed service.  Please provide a complete explanation for the opinion.


Induction (ISO) 
Hertz (decibels)

500
1000
2000
4000
RIGHT
25
10
10
15
LEFT
20
10
15
15

b) If so, state whether it is clear and unmistakable that the Veteran's preexisting hearing loss disorder of the right ear was not aggravated during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c) If a response above is negative, please opine as to whether it is at least as likely as not (50-50 probability) that the Veteran's current right ear hearing loss disability had its onset in service or is otherwise related to service.  

4.  Then, after all of the above development has been completed, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



